Citation Nr: 1518023	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  10-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of stress fracture of the right inferior pubic ramus.

2.  Entitlement to service connection for residuals of fracture of the sacrum.

3.  Entitlement to service connection for thoracolumbar spine scoliosis.

4.  Entitlement to an evaluation in excess of 10 percent for residuals of stress fracture of the right tibia and knee.

5.  Entitlement to an evaluation in excess of 10 percent for residuals of stress fracture of the right midfoot and calcaneal.

6.  Entitlement to an evaluation in excess of 10 percent for residuals of stress fracture of the left inferior pubic ramus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2002.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from November 2008 and June 2009 rating decisions of the VA Regional Office (RO) in Indianapolis, Indiana.  

The Veteran was afforded a Board videoconference hearing in September 2011 by a Veterans Law Judge.  The case was remanded thereafter for further development in February 2012.  The Member who conducted the hearing in September 2011 retired from the Board.  The Veteran was offered another hearing opportunity which she accepted.  That hearing was conducted by videoconference in September 2014 before the undersigned Acting Veterans Law Judge sitting at Washington, DC.  Both hearing transcripts are of record and will be duly considered. 

Following review of the record, the issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board is of the opinion that further assistance to the Veteran is required to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2014).

The Veteran asserts and has presented testimony to the effect that she sustained injuries to her back in service when she was pushed from a loading dock into a drainage ditch and fell from 25-foot height during a climbing exercise.  She asserts that she now has thoracolumbar scoliosis, residuals of stress fractures of the right inferior pubic ramus, and sacrum fracture as a result of these falls or other rigors of military service.

Review of the Veteran's service treatment records does not indicate that she was treated for the above-reported injuries.  However, she underwent a bone scan in September 2001 that was interpreted as showing findings that included probable stress reaction changes of the right anterolateral femoral diaphysis and tiny focus of mild uptake in the right inferior pubic ramus.  The appellant sought treatment for complaints of constant and continuing hip pain in January 2002.  While the Veteran's spine was reportedly normal on examination at entry into service, a May 2002 bone scan revealed mild levoscoliosis of the lumbar spine.  Post service private and VA records reflect complaints of continuing hip and back pain.  

In February 2013 the Veteran was examined and medical opinions were offered regarding the service connection claims on appeal.  After a review of these opinions the Board finds that an addendum opinion is necessary before it can adjudicate these claims.  There are unanswered questions regarding the nature of the scoliosis and whether its onset was during or prior to service.  In addition, it is not clear to the Board if the Veteran currently has disabilities of the sacrum and right inferior pubic ramus; and if so, if such is related to the Veteran's service.  

Regarding the increased rating claims, the Veteran testified in September 2014 that the symptoms associated with her service-connected residuals of stress fractures of the right tibia and knee, right midfoot and calcaneal, and left inferior pubic ramus have increased in severity since her most recent VA examination and warrant higher ratings.  Review of the record discloses that she was last evaluated for VA compensation and pension purposes in February 2013.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of these disabilities.  

Finally, the record indicates that the Veteran receives VA outpatient follow-up for various complaints and disabilities.  The Board observes that the most recent VA clinical records date through February 2012.  As this is potential notice of the existence of additional VA records that might have some bearing on the current claims, they must be retrieved and associated with the other evidence on file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding VA records dating from February 2012 to the present and associate them with the claims file.

2.  After the above has been accomplished to the extent possible, return the claims file to the examiner who conducted the February 2013 VA examinations, if available, to address the following questions after review of the entire claims file.  A complete rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide any opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

The examiner is asked to address the following:

(a) Did the Veteran's scoliosis pre-date her entry into the military?
(b) If the Veteran's scoliosis pre-dated her entry into service, is the Veteran's scoliosis best described as a congenital defect (i.e., structural or inherent abnormality or condition which is more or less stationary in nature), a congenital disease or disorder (i.e., any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown), or neither?
(c) If the Veteran's scoliosis pre-dated her entry into service and is best described as a congenital disease or disorder, was the scoliosis permanently worsened beyond the natural progress of the disease during the Veteran's military service?
(d) The February 2013 examination report lists 2001 diagnoses of pelvic stress fractures and sacral stress fracture.   What would the current diagnoses be?
(e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's physical activities during service, such as running, resulted in stress fractures of the sacrum and right inferior pubic ramus?

3.  Schedule the Veteran for a VA examination by a VA physician who is an orthopedist to determine the current symptoms and severity of her residuals of stress fracture of the right tibia and knee, residuals of stress fracture of the right midfoot and calcaneal, and residuals of stress fracture of the left inferior pubic ramus.

4.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If a benefit sought is not granted, provide a supplemental statement of the case to the Veteran and her representative before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

